


VOLCANO CORPORATION
AMENDED AND RESTATED 2005 EQUITY COMPENSATION PLAN
2013 LONG TERM INCENTIVE PLAN
ADOPTED: FEBRUARY 19, 2013
1.Purpose. The Volcano Corporation 2013 Long Term Incentive Plan (the
“Program”), established under the Volcano Corporation Amended and Restated 2005
Equity Compensation Plan (the”2005 Plan”), is intended to provide equity
incentive compensation to individuals who make a significant contribution to the
performance of Volcano Corporation (the “Company”). Program objectives are to:
(a) provide additional motivation to our Designated Participants to focus on
long-term corporate performance, (b) provide additional retention incentive for
Designated Participants, and (c) further align the interests of the Designated
Participants with those of our stockholders.
2.    Definitions.
Defined terms not explicitly defined in the Program but defined in the 2005 Plan
will have the same definitions as in the 2005 Plan.
(a)    “Actual Award” means the number of shares of Common Stock credited to a
Designated Participant under the Program during a Performance Period based on
achievement of applicable Performance Goals and Other Performance Goals.
(b)    “Certification Date” means the date on which the Committee certifies
whether the Performance Goals have been met under the Award Calculation
Methodology set forth in the attached EXHIBIT A and whether any reductions in
the Maximum Awards should be made on account of the degree of achievement of the
Other Performance Goals. Absent extraordinary circumstances that delay the
finalization of the Company’s audited financial statements for fiscal year 2013
beyond March 15, 2014, the Certification Date will be no later than March 15,
2014.
(c)    “Committee” means a committee of one or more members of the Board
appointed by the Board pursuant to the 2005 Plan; provided, however, that for
purposes of administering the 2005 Plan with respect to Designated Participants
who are or may be deemed “covered employees” (as defined for purposes of Section
162(m) of the Code), the “Committee” will be composed of two or more members of
the Board, each of whom is an “outside director” for purposes of Section 162(m)
of the Code.
(d)    “Designated Participant” means a key Employee of the Company or an
Affiliate who is designated by the Committee in writing to participate in the
Program.
(e)    “Maximum Award” means the maximum number of shares of Common Stock that
may be credited to a Designated Participant under the Program in respect of a
specified Performance Period if the applicable Performance Goals are achieved at
the levels set by the Committee during the applicable Performance Period and if
the Designated Participant renders Continuous Service to the Company or an
Affiliate during the entire Performance Period and through the Certification
Date.
(f)    “Other Performance Goal” means a Performance Goal established by the
Committee that is not an expressly enumerated Performance Goal established
pursuant to Sections 13(mm) and 13(nn) of the 2005 Plan and/or that is not
calculated in a manner that would allow for deductibility under Section 162(m)
of the Code.

1

--------------------------------------------------------------------------------




(g)    “Performance Goal” means a performance goal established by the Committee
pursuant to Sections 13(mm) and 13(nn) of the 2005 Plan and that is calculated
in a manner that would allow for deductibility under Section 162(m) of the Code.
(h)    “Performance Period” means the period of time selected by the Committee
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Designated Participant’s right to an Actual Award.
At the discretion of the Committee, a Performance Period may be divided into
shorter periods over which the attainment of one or more Performance Goals will
be measured.
(i)    “Target Award” means the target number of shares of Common Stock
determined by the Committee and set forth in the applicable Stock Award
Agreement. The Maximum Award is equal to 150% of the Target Award.
3.    How Awards Are Earned Under the Program.
(a)    General Program Description. The Program provides the opportunity for
certain key Employees to earn shares of Common Stock based on the performance of
the Company. In general, the Committee will select certain key Employees to
participate in the Program at the beginning of a Performance Period. Upon
selection to participate in the Program, each Designated Participant will be
granted a Maximum Award equal to the number of shares of Common Stock that may
be earned as an Actual Award by the Designated Participant if: (i) specified
levels of applicable Performance Goals are achieved during the Performance
Period, (ii) the Committee does not reduce the Maximum Award on account of the
degree of achievement of applicable Other Performance Goals and/or other
factors, and (iii) the Designated Participant continues to render Continuous
Service to the Company or any other Affiliate during the entire Performance
Period, through the Certification Date and through any subsequent additional
vesting period. If the Committee does reduce the Maximum Award on account of the
degree of achievement of applicable Other Performance Goals and/or other
factors, the Designated Participant will be eligible to earn only a portion (or
none) of the shares of Common Stock subject to the Maximum Award. If the
specified level of achievement of the Performance Goals is not achieved during
the Performance Period, the Designated Participant will not earn any shares of
Common Stock under the Program.
(b)    Maximum Award; Actual Award. The maximum number of shares of Common Stock
that a Designated Participant may earn as an Actual Award will in no event
exceed the Maximum Award. The methodology for establishing the Maximum Award and
determining the Actual Award is set forth in the attached EXHIBIT A. As required
by Section 6(c)(i) of the 2005 Plan and in accordance with Section 162(m) of the
Code, the maximum number of shares of Common Stock covered by a Maximum Award
that may be granted to a Designated Participant in any calendar year will not
exceed 1,600,000 shares (subject to adjustment as provided in Section 9(a) of
the 2005 Plan).
(c)    Designated Participants. Each key Employee of the Company or any other
Affiliate who is designated by the Committee in writing for participation in the
Program for a particular Performance Period will be eligible for a Maximum Award
with respect to such Performance Period. The Committee will determine, in its
sole discretion, as to whether an individual is a Designated Participant and
such determination will be binding and conclusive on all persons. No Employee
has any right (i) to be a Designated Participant in the Program, (ii) to
continue as a Designated Participant, or (iii) to be granted a Maximum Award or
to earn an Actual Award under the Program. The Company is not obligated to give
uniform treatment (e.g., number of shares of Common Stock subject to Maximum
Awards) to Employees or Designated Participants under the Program. Participation
in the Program as to a particular Performance Period does not convey any

2

--------------------------------------------------------------------------------




right to participate in the Program as to any other Performance Period.
(d)    Performance Goals and Other Performance Goals. The Committee will
determine, in its sole discretion, the Performance Goals for a particular
Performance Period and Other Performance Goals, if applicable, and their
relative weights. The Committee also may establish, in its sole discretion,
Performance Goals and Other Performance Goals for annual, quarterly or other
periods within the applicable Performance Period. The Performance Goals and
Other Performance Goals for a Performance Period or for shorter periods within a
Performance Period are not required to be identical to the Performance Goals and
Other Performance Goals for any other Performance Period or shorter period
within a Performance Period. The Committee may establish Performance Goals and
Other Performance Goals for the Company that differ from those established for
one or more other Participating Companies and may establish different
Performance Goals and Other Performance Goals for each Designated Participant or
for groups of Designated Participants. In addition, the Committee reserves the
discretion to reduce the Actual Award for reasons other than failure to achieve
the Other Performance Goals.
4.    Other Program Provisions.
(a)    Distribution of Actual Awards. Assessment of actual performance,
determination of Actual Awards and the distribution of shares of Common Stock in
respect of Actual Awards will be subject to: (i) the Committee’s certification
in writing that the applicable Performance Goals and other terms of the Program
have been met; (ii) the Committee’s determination as to the appropriate
reductions, if any, in the amounts of the Maximum Awards in arriving at the
amounts of the Actual Awards, based on the levels of achievement of applicable
Other Performance Goals or other factors; and (iii) the completion of any
subsequent additional vesting period. Unless the written Stock Award Agreement
covering an Actual Award provides otherwise, shares of Common Stock that are
credited to a Designated Participant as an Actual Award will generally be
distributed to the Designated Participant (or the Designated Participant’s heirs
in the case of the Designated Participant’s death) not later than March 15 of
the year following the lapsing of the substantial risk of forfeiture, to ensure
compliance with the short term deferral rule of Code Section 409A.
Notwithstanding the foregoing, if the Company has provided a Designated
Participant with a plan or program by which to defer distribution of such shares
of Common Stock and the Designated Participant has made an effective election to
defer such distribution under such plan or program, such shares will be
distributed to the Designated Participant (or the Designated Participant’s heirs
in the case of the Designated Participant’s death) in accordance with such
election. The Company may, but is not required to, withhold shares of Common
Stock otherwise deliverable to the Designated Participant in satisfaction of any
federal, state or local tax withholding obligation relating to the delivery of
shares of Common Stock under the Actual Award, but the number of shares of
Common Stock so withheld will not exceed the amount necessary to satisfy the
Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income.
(b)    Employment and Termination. To earn shares of Common Stock in respect of
an Actual Award under the Program, a Designated Participant must render
Continuous Service during the entire Performance Period, through the
Certification Date and for any subsequent additional vesting period, except as
otherwise provided under the terms of the applicable Stock Award Agreement.
(c)    No Employment or Service Rights. Nothing in the Program or any instrument
executed or Stock Award granted pursuant to the Program will (i) confer upon any
Employee or Designated Participant any right to continue to be retained in the
employ or service of the Company or any other Affiliate, (ii) change the at-will
employment relationship between the Company or any other Affiliate and an
Employee

3

--------------------------------------------------------------------------------




or Designated Participant, or (iii) interfere with the right of the Company or
any other Affiliate to discharge any Employee, Designated Participant or other
person at any time, with or without cause, and with or without advance notice.
(d)    Program Administration. The Committee will be responsible for all
decisions and recommendations regarding Program administration and retains final
authority regarding all aspects of Program administration, the resolution of any
disputes, and application of the Program in any respect to a Designated
Participant. All determinations and interpretations made by the Committee in
good faith will not be subject to review by any person and will be final,
binding and conclusive on all persons. The Committee may, without notice, amend,
suspend or terminate the Program; provided, however, that no such action may
adversely affect any then outstanding Stock Award unless (i) expressly provided
by the Committee; and (ii) with the consent of the Designated Participant,
unless such action is necessary to comply with any applicable law, regulation or
rule.
(e)    Stockholder Rights. Stock Awards granted under the Program are
“restricted stock units,” and as a result, no Designated Participant will be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to a Maximum Award (including,
without limitation, the right to receive dividends) unless and until such
Designated Participant has received an Actual Award under the Program, has
vested in the shares subject to the Actual Award, and has received delivery of
such shares of Common Stock.
(f)    Recovery. Any amounts paid under the Program will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any plan of or agreement with
the Company.
(g)    Validity. If any provision of the Program is held invalid, void, or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of the Program.
(h)    Governing Plan Document. The Program is subject to all the provisions of
the 2005 Plan and is further subject to all interpretations, amendments, rules
and regulations that may from time to time be promulgated and adopted by the
Committee, the Board or the Company pursuant to the 2005 Plan. In the event of
any conflict between the provisions of this Program and those of the 2005 Plan,
the provisions of the 2005 Plan will control unless necessary for compliance
with Section 162(m) of the Code.













4

--------------------------------------------------------------------------------




EXHIBIT A
2013 LONG TERM INCENTIVE PLAN
AWARD CALCULATION METHODOLOGY


Parameter
Description
Designated Participants
Scott Huennekens, John Dahldorf, Dave Sheehan, Michel Lussier, Dale Flanders,
Heather Ace, Joe Burnett, Darin Lippoldt, Neil Hattangadi, Jonathan Hartman, and
Michele Perrino
Performance Period
2013 calendar year
Award Agreement; Maximum Award
The Committee will approve and set forth in each Designated Participant’s Award
Agreement, a Maximum Award for each Designated Participant
Performance Goal
The Company must achieve an initial threshold level of performance (the
“Performance Goal”) for any shares of Common Stock (the “Performance Shares”) to
be earned. The Performance Goal is the achievement during the Performance Period
of at least 90% of the Company’s GAAP revenue target (as set forth in the
Board-approved 2013 annual operating plan), adjusted as set forth below.
Ÿ    If the Performance Goal is not met, no Performance Shares will be earned
under the Program
Ÿ    If the Performance Goal is met, Designated Participants will be credited
with their Maximum Awards, subject to a reduction based on the achievement of
Other Performance Goals and such other factors determined by the Committee,
which will determine the Actual Award earned
Other Performance Goals
The Other Performance Goals are the six Key Factors for Success or KFS (i.e.,
Company annual operational and financial objectives) approved by the Committee
in writing
Actual Award Determination
The Maximum Award will be reduced to equal the number of Performance Shares
earned as an Actual Award based on the achievement of the KFS
•    The following KFS will each be weighted at 20%:
o    Pipeline Execution
o    FM Business Unit
•    The following KFS will each be weighted at 15%:
o    Peripheral Business Unit
o    Imaging & Systems Business Unit
o    Operations Support
o    Clinical Affairs
•    The actual achievement percentage for each KFS is capped at 150% of its
applicable weighting (so, if each KFS is achieved at 150% of target, the
aggregate KFS achievement percentage is 150%)
•    The Actual Award is calculated as the Target Award, multiplied by the
aggregate KFS achievement percentage (that is, the aggregate sum of the KFS
achievement percentage for each of the six KFS).
•    Any partial shares of an Actual Award will be rounded down to the next
whole share.


1.

--------------------------------------------------------------------------------




Time-Based Vesting
Assuming achievement of the Performance Goal and the Other Performance Goals,
the Actual Award is subject to the following time-based vesting schedule,
subject to the Designated Participant’s Continuous Service through each vesting
date:
•    33.3% of the shares vest on the Certification Date;
•    33.3% of the shares vest on December 31, 2014; and
•    33.3% of the shares vest on December 31, 2015
Adjustments from GAAP Revenue
GAAP revenue, adjusted automatically: (1) to exclude restructuring and/or other
nonrecurring charges; (2) to exclude exchange rate effects; (3) to exclude the
effects of changes to generally accepted accounting principles; (4) to exclude
the effects of any statutory adjustments to corporate tax rates; (5) to exclude
the effects of any “extraordinary items” as determined under generally accepted
accounting principles; (6) to include the effects of any acquisitions, licensing
transactions, divestitures, or joint ventures; (7) to exclude the effect of any
change in the outstanding shares of common stock of the Company by reason of any
stock dividend or split, stock repurchase, reorganization, recapitalization,
merger, consolidation, spin-off, combination or exchange of shares or other
similar corporate change, or any distributions to common shareholders other than
regular cash dividends; (8) to exclude the effects of stock based compensation,
deferred compensation and the award of bonuses; and (9) to exclude the effect of
any other unusual, non-recurring gain or loss or other extraordinary item such
as litigation expenses and material corporate transactions such as mergers,
acquisitions and divestitures that were not incorporated into the Company’s
annual operating plan








2.